DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. In particular, “a tetrahedron light source structure” in claim 1 is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (CN108387177A).
Regarding claim 1. CHEN discloses a similar wheel hub model identification system ([0002] wheel hub model identification and detection, a wheel hub type detection device and detection method; [0017] The visual inspection and analysis module judges and recognizes the model of the wheel hub), comprising a camera module ([0007] an area scan camera), an all-in-one industrial computer ([0011] the electrical mounting board includes a PLC controller and a visual inspection and analysis module, inherently comprising a computer) and a photoelectric controller ([0032] The photoelectric sensor uses the principle of reflection to complete the photoelectric control function) which are arranged in a frame ([0009], [0032] the trigger photoelectric sensor 9 is correspondingly fixed on the other side of the cabinet), wherein the camera module is used to capture wheel hub features ([0015] the area scan camera takes pictures. The image of the upper surface of the wheel hub is captured by the array camera), the industrial computer is used to store wheel hub templates and features of similar wheel hubs and identify similar hubs ([0017] Model recognition: The visual inspection and analysis module judges and recognizes the model of the wheel hub through size screening, image preprocessing, feature extraction of key parts of the wheel and height data), and the photoelectric controller is used to control electric components in the identification system ([0015] When the trigger sensor senses that the wheel hub passes by, it sends the wheel hub entry signal to the PLC controller. The PLC controller determines that the wheel hub enters the station and reaches the camera's field of view and triggers the area scan camera to take pictures), the through lower part of the frame forms a transport channel where transport rails are arranged (figure 1 unit 1; [0012] a hub transport platform), the camera module is arranged on the top surface inside the frame (figure 2(a) unit 12; [0007] the area scan camera are installed on the profile frame; [0030] a profile frame 14 arranged in a cabinet, an area scan camera 12 installed on the profile frame 14), and a tetrahedron light source structure adaptive to the camera module is arranged on a side inside the frame (figure 2(a) unit 11, figure 2(b) unit 11; [0031] the light source 11 is distributed into an upper light source and a lower light source, there are four upper light sources, there are also four lower light sources, which are respectively installed on the four brackets on the four sides of the profile frame 14. This kind of diffuse reflection type lighting can make the reflected light can be received by the camera evenly), hubs are conveyed into the frame through the transport rails and identified under the camera module (figure 1, [0029] a wheel hub conveyor 1; [0015]).

Regarding claim 2. CHEN discloses the similar wheel hub model identification system as described in claim 1, wherein the all-in-one industrial computer, the photoelectric controller and the camera module are arranged in an electric cabinet ([0011] the visual inspection equipment further includes an electrical mounting board arranged on the profile frame, the electrical mounting board includes a PLC controller and a visual inspection and analysis module, the PLC controller is connected with the trigger photoelectric sensor, the area array camera and the visual inspection and analysis module is electrically connected; figure 2(a), figure 2(b), [0030], [0034]), a transport channel is formed under the opposite side plates of the electric cabinet (figure 1 unit 1), and a dark room is formed by the upper parts of the opposite side plates together with the front and rear plates of the electric cabinet (figure 1 unit 2, [0007] the upper light source uniformly illuminates the inner top surface of the cabinet, inherently the cabinet is a dark room).

(figure 1 unit 8, [0029] the wheel hub entry and exit door curtain 8).

Regarding claim 4. CHEN discloses the similar wheel hub model identification system as described in claim 3, wherein the lower edge of the light shield contacts with the transport channel (figure 1 unit 8 and unit 1 contact with each other).

Regarding claim 5. CHEN discloses the similar wheel hub model identification system as described in claim 1, wherein the features of similar wheel hub include the bosses on the wheel spokes or the ribs on the hub center ([0017] Model recognition: The visual inspection and analysis module judges and recognizes the model of the wheel hub through size screening, image preprocessing, feature extraction of key parts of the wheel and height data; [0039] (spokes and hub centers are key parts, bosses on spokes and ribs on hub centers are features of the key parts)).

Regarding claim 6. CHEN discloses the similar wheel hub model identification system as described in claim 1, wherein a photoelectric sensor is arranged inside the frame to sense the hub ([0009], [0032] the trigger photoelectric sensor 9 is correspondingly fixed on the other side of the cabinet; [0015] When the trigger sensor senses that the wheel hub passes by, it sends the wheel hub entry signal to the PLC controller).

Regarding claim 8. CHEN discloses the similar wheel hub model identification system as described in claim 1, wherein the similar wheel hub refers to a wheel hub with the same hub center, spoke shape and rim ([0017] Model recognition: The visual inspection and analysis module judges and recognizes the model of the wheel hub through size screening, image preprocessing, feature extraction of key parts of the wheel and height data; [0039] (hub center, spoke and rim are key parts)).

Regarding claim 9. CHEN discloses the similar wheel hub model identification system as described in claim 1, wherein the all-in-one industrial computer comprises an image preprocessing device ([0011] the electrical mounting board includes a PLC controller and a visual inspection and analysis module; [0017] Model recognition: The visual inspection and analysis module judges and recognizes the model of the wheel hub through size screening, image preprocessing, feature extraction of key parts of the wheel and height data).

Regarding claim 10. CHEN discloses the similar wheel hub model identification system as described in claim 1, wherein the transport rails are arranged on a rail bracket along the transport channel (figure 1 unit 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (CN108387177A) in view of HUBER et al. (US 20150363643 A1).
Regarding claim 7. HUBER discloses judging similarity of objects by comparing an image with stored object templates ([0026] compare the captured image with each of the five template images on the black list stored in image data 45 and calculates a similarity value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of CHEN and HUBER, to judge the similarity of hubs by comparing the image with stored wheel hub templates, in order to identify similar hubs quickly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/               Examiner, Art Unit 2488